PER CURIAM.
This is a motion for an appeal in a controversy involving two independent claims. Plaintiffs filed a suit to recover $800 on a real estate transaction, and defendant denied the indebtedness and counterclaimed for injunctive relief with respect to a pass-way which plaintiffs allegedly obstructed.
The Chancellor, following recommendations of the Master Commissioner, entered a favorable judgment for the defendant. On their motion for appeal plaintiffs raise the question of the burden of proof and the sufficiency of the evidence. An examination of the record convinces us that the findings and conclusions of the Chancellor conform to the law and are amply supported by the evidence.
The motion for appeal is denied, and the judgment stands affirmed.